Citation Nr: 1512628	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems reveals documents that are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May 2010.  The death certificate lists hepatic encephalopathy, hepatocellular carcinoma, and hepatitis c as causes of death with alcohol abuse as a contributing factor.  A medical opinion was not obtained concerning whether the Veteran's service connected posttraumatic stress disorder (PTSD) with generalized anxiety disorder and panic disorder substantially and materially contributed to his death.  The Veteran was rated 100 percent disabled by PTSD with generalized anxiety disorder and panic disorder at the time of his death.   In a April 2000 VA treatment note, a VA psychologist gave the Veteran a diagnosis of alcohol abuse and noted that the Veteran drank alcohol to cope with his symptoms.  Thus, the record raises the issue of whether the Veteran's PTSD with generalized anxiety disorder and panic disorder substantially contributed to the Veteran's death from hepatic encephalopathy, hepatocellular carcinoma, and hepatitis c.  
A medical opinion should be obtained that specifically addresses whether the Veteran's PTSD with generalized anxiety disorder and panic disorder substantially and materially contributed to his death.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion from an appropriate medical professional concerning whether there is a relationship between the Veteran's death from hepatic encephalopathy, hepatocellular carcinoma, and hepatitis c and his service connected PTSD with generalized anxiety disorder and panic disorder.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that PTSD with generalized anxiety disorder and panic disorder substantially and materially contributed to the Veteran's death.  A complete rationale should be provided for the opinion expressed by the examiner.  

2.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




